                                       ALLEN C. FRANKEL
                                          A T T O R N E Y   A T   L A W



                                                                                                        02/27/2020
                                                            February 26, 2020

      VIA ECF
      Hon. Katharine H. Parker
      Daniel Patrick Moynihan
      United States Courthouse
      500 Pearl St.
      New York, NY 10007-1312


      Re: FPM-Florida Property Management LLC V. Eric S. Brown et al. 1:19-cv-07129-LLS (KHP)

      Dear Judge Parker:

             The above-referenced matter is scheduled for a settlement conference before the Court on

      March 4, 2020, with settlement conference summaries due today. The parties have come to an

      understanding of settlement and request additional time to finalize the specific terms of their

      agreement. Accordingly, with the parties’ consent, we respectfully request that the settlement

      conference be adjourned for two weeks or such further date as the Court may deem fit.


In light of the parties’ representation that
they have settled this matter, the Settlement               Respectfully submitted,
Conference previously scheduled for                         /s
Wednesday, March 4, 2020 at 2:00 p.m. is
hereby adjourned sine die.                                  Allen C. Frankel
                                                            Attorney for David Adam Kaplan; David A.
                                                            Kaplan, Esq., Attorney & Consultant, P.C.


      cc: All Parties via ECF            02/27/2020




 299 BROADWAY, SUITE 1405, NEW YORK, NEW YORK 10007 OFFICE 212.227.6655 FAX 646.607.8597 ALLENCFRANKEL@MAC.COM
